Citation Nr: 1404280	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-46 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left lower extremity reflex sympathetic dystrophy (RSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to January 1974 and from July 1975 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In March 2012 the Board reopened the Veteran's claim of entitlement to service connection for left lower extremity reflex sympathetic dystrophy and remanded for further development; the case now returns for further appellate review. 

In July 2011 the Veteran testified before the Board.  In October 2013, the Veteran was informed that the Veterans Law Judge who conducted the July 2011 hearing was no longer at the Board, and that the law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).   She was informed that he had the right to a new hearing; in November 2013 she stated that she did not want a new hearing. 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records; these were reviewed by the RO in the December 2012 supplemental statement of the case (SSOC) and by the Board.  There is also the October 2013 brief by the Veteran's representative. 

The Veteran submitted additional evidence in November 2013.  In the October 2013 brief the Veteran's representative waived AOJ consideration of additional evidence.  38 C.F.R. § 20.1304(c) (2013).   Therefore, the Board may properly consider such newly received evidence. 

 

FINDINGS OF FACT

Left lower extremity reflex sympathetic dystrophy is not shown to be causally or etiologically related to any disease, injury, or incident in service


CONCLUSION OF LAW

The criteria for service connection for left lower extremity reflex sympathetic dystrophy have not been met.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2008 letter, sent prior to the initial February 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the December 2008 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  In this regard, the Board remanded the case in March 2012 so as to obtain any outstanding clinical records from the Veteran's private doctors.   In March 2012 the RO sent the Veteran's a letter requesting authorization to obtain any outstanding private treatment records.  The Veteran submitted the authorization forms and in June 2012, July 2012, and August 2012 the RO contacted the Veteran's private doctors.  The Veteran's private records were obtained from Dr. T., Dr. P., and 
Beltline Foot and Ankle Specialists; a negative response was received from High Tech Services.  In January 2013 the Veteran submitted additional private records.   Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.    

The Veteran was afforded VA examinations in  November 2008, January 2009, and April 2012 with an opinion rendered in May 2012, in order to adjudicate her service connection claim.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her service treatment records; and a full physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met. 

As noted above, the Veteran's claim was remanded in March 2012 in order to obtain outstanding treatment records and to afford the Veteran a VA examination. As discussed above, the Veteran's records were obtained and she was afforded a VA examination in April 2012 and a VA medical opinion was rendered in May 2012.  The March 2012 remand directed the VA examiner to consider specific medical records and enumerated which records to consider; the VA examiner stated in the May 2012 opinion that he reviewed the entire claims file, including private treatment records.  Thus, the Board finds that the March 2012 remand directives were complied with and no such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Additionally, in July 2011, the Veteran was provided an opportunity to set forth her contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2011 hearing, the Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences she alleges resulted in her left lower extremity reflex sympathetic dystrophy, the type and onset of symptoms, and her contention that her military service caused her left lower extremity reflex sympathetic dystrophy.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  After the hearing, the Board remanded the issue in March 2012 in order to obtain any additional records.  Moreover, the Board provided an opportunity for the Veteran to identify any additional records and obtain additional VA treatment records.  Additionally, while on remand, the Veteran was afforded a VA examination in April 2012 as to determine the nature and etiology of her left lower extremity reflex sympathetic dystrophy.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the Veteran's service treatment records she fell and sprained her left ankle on the drill field in late November 1971; on examination there was tenderness over the left lateral malleolus and she underwent a course of treatment for a left ankle disability.  In early December 1971 the lateral malleolus was still tender and slightly swollen and she was given an ace wrap and advised to use crutches.  A couple of days later the sprain was much improved in terms of swelling and the crutches were discontinued.  However, there was still remaining echymosis.  The Veteran's January 1974 Report of Medical Examination for Separation indicated her lower extremities were normal. The Veteran's June 1975 Report of Medical Examination for Enlistment for her second period of service found her to be clinically normal for her lower extremities and stated she had no disqualifying defects.  On her July 1975 Report of Medical History for Enlistment for her second period of service she checked no for foot trouble and for swollen or painful joints.  Her service treatment records from her second period of service do not contain any mention of ankle problems or reflex sympathetic dystrophy.  Her October 1977 Report of Medical Examination for Separation indicated that on evaluation her feet and lower extremities were normal.     

Medical records from Baylor Medical Center show that the Veteran had surgery to remove Morton's neuromas of both feet in May 1995 and endoscopic plantar fasciitis tarsal tunnel release surgery on the right foot in January 1998 and on the left foot in March 1998.   December 1995 private podiatry notes show foot surgery involving the third interspace bilaterally.  December 1997 electromyography (EMG) testing produced results consistent with bilateral tarsal tunnel syndrome and generalized peripheral neuropathy.  Also, in December 1997 she was seen for consultation and it was noted that besides a back injury three years prior when she was getting out of a chair, there is no known history of antecedent injury nor of clear precipitant.

A June 1998 medical report from Dr. E. shows that the Veteran was suffering from constant burning, stinging pain in both feet.   Dr. E's s assessment was "excellent history for reflex sympathetic dystrophy (RSD)"; he recommended that the Veteran see a pain control specialist.  In July 1998 it was noted that she was referred by the RSD Association; she reported that her back went out four years ago when she was working.  October 1998 medical records from Dr. G show diagnoses of chronic pain syndrome, bilateral neuropathic pain, plantar feet and lower legs distally, moderately severe peripheral neuropathy, status postoperative Morton's neuroma and bilateral tarsal tunnel syndrome release, insensitive plantar feet suggestive of differentiation pain syndrome and lumbosacral disc disease.  The Veteran was treated with three lumbar epidural steroid injections and a lumbar sympathetic block.   

In January 2001 Dr. B. wrote a letter to confirm that the injury sustained in the Veteran's right ankle during boot camp in the year 1971 may have been directly the result of some of the medical problems that she was being treated for by the clinic, i.e. RSD syndrome. 

VA progress notes from April 2001 to August 2002 show assessments of RSD and polyneuropathy.  On pain consult in September 2001, the Veteran denied any history of trauma or attributable injury but indicated that one morning in 1994 she started feeling typical burning pain in both feet.  On pain management follow-up in July 2002, she indicated that her pain started on an off and on basis after an injury in boot camp.  The diagnosis was bilateral foot pain, probably peripheral neuropathy, etiology unknown.  An August 2002 VA pain management and occupational therapy note shows that the Veteran's bilateral pain was making it more difficult to perform her activities of daily living.  She was issued adaptive devices and a trial with High Volt Galvanic Stimulation therapy was to be arranged.  

A March 2003 letter from Dr. B indicated that it was reasonable to assume that the Veteran's right ankle injury in boot camp caused her RSD.  The basis for this assumption was that RSD occurs as a result of trauma to an extremity and the Veteran reported that her right ankle injury in service was the only trauma she had sustained to her right leg. 

At the Veteran's August 2003 VA examination she was diagnosed with bilateral peripheral neuropathy with associated RSD.  The examiner opined that it was less likely than not that the peripheral neuropathy and the RSD were secondary to the left ankle sprain in 1971.

In an April 2004 letter, Dr. B indicated that due to prescribed opiate analgesics the Veteran was taking, it was highly likely that she might not remember which ankle was injured in boot camp.  In her experience RSD will affect the joining limbs.  She believed to the best of her knowledge that the Veteran suffered from RSD that was caused by the traumatic and severe sprain sustained in boot camp.     

Internet research submitted by the Veteran stated that RSD could remain in Stages I or II for years without progression. 

She was afforded a VA examination in November 2008 and the report reflects that the examiner did not render a medical opinion because he was unable to review the claims folders. The examiner subsequently completed a review of the record and opined in January 2009 that RSD was not likely the result of the in-service ankle sprain because that injury was remote.

In January 2011 the Veteran's private physician wrote a letter stating that he had treated the Veteran for multiple ulcerations, contractures, and infection due to [sic] her feet.  He reviewed the Veteran's service treatment records and noted that she had a severe ankle sprain that led to RSD of her back and ankle, and the she developed severe neuropathy. He stated that the Veteran's neuropathy pain was from the onset of RSD from the ankle sprain many years ago.   

The Veteran was afforded a VA examination in April 2012 and the VA examiner could not provide an opinion because the claims file was not reviewed.  In May 2012 the VA examiner reviewed the Veteran's claims file and opined that it was less likely than note that the Veteran's RSD incurred in or was caused by the Veteran's military service.  He stated that there did not appear to consistency of opinion with regard to her actual diagnosis of RSD versus other clinical diagnoses; he also stated that he could not find any documentation of a triple phase bone scan, the study of choice for RSD.  In addition, there appeared to be a gap of about 25 years between her left ankle sprain of 1971 and her lower leg problems that began around 1996-1997.  He stated that the Veteran underwent a routing physical examination in 1975 and there were no complaints or findings referable to the left lower extremity.  He stated that this was not a typical presentation for RSD since the symptoms begin shortly after the inciting event and not 25 or more years later.  Additionally, review of the medical literature also suggests that symptomatology begins shortly after the inciting event.  Thus, the Veteran's claims of RSD beginning in the 1990s from a 1971 left ankle sprain is not medically plausible.  

The Veteran's claims file includes positive medical opinions (March 2003, April 2004, and January 2011) and negative medical opinions (August 2003, January 2009, and May 2012).  After a careful review the Board finds that the probative opinions of record are against the Veteran's claim of service connection.  First, the March 2003 and April 2004 opinions state that it is "reasonable to assume"; however, this is not the standard of at least likely as not, 50 percent or greater probability.  In addition, the Board finds that the positive medical opinions do not offer a rationale nor do they describe the length between the claimed injury and her post-service diagnosis.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In addition, the Court has expressly declined to adopt a rule that accords greater weight to the opinion of the Veteran's treating physician over a VA or other physician.  Winsett v. West, 11 Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

On the other hand, the Board finds that the negative nexus opinions are probative; especially, the May 2012 VA medical opinion.  Such opinions were based upon consideration of the Veteran's documented history, including her service treatment records, her post-service history, and her assertions.  Moreover, the VA examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions.  Moreover, the May 2012 VA medical opinion took into consideration all of the Veteran's private opinions and discussed why they were not probative.  This included because there were no complaints or findings referable to the left lower extremity during service, she does not have a typical presentation for RSD since the symptoms begin shortly after the inciting event and not 25 or more years later, and the medical literature supported this.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim of service connection.   Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Thus, the Board finds that the probative opinions are against the Veteran's claim of service connection. 

The Board has considered the Veteran's lay assertions that her RSD is related to her military service, to include an in-service ankle injury; however, as a lay person, she is not competent to render such a complex medical opinion.  In this regard, she is competent to describe an in-service injury, such as her ankle injury, as well as her current RSD symptomatology; however, as the cause of such a disability involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, she is not competent to render such a complex medical opinion.  In this regard, diagnosing RSD and determining the etiology of such involves examination and specialized testing, as well as knowledge of the result of trauma to the ankle.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.   

While the Veteran was treated for an ankle injury during service, she reported no ankle pain on her January 1974 Report of Medical History for Separation from her first period of service, her June 1975 Report of Medical Examination for Enlistment, or her October 1977 Report of Medical Examination for Separation.   Moreover, her lower extremities were found to be clinically normal on all in-service examinations.  Furthermore, it is pertinent to note that the Veteran never gave her medical care providers a history of having RSD either since service or due to service until January 2001 (after she filed her claim for service connection).  Moreover, she first reported that she hurt her back post-service but she never reported any other injury.  These lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing RSD/lower extremity pain during and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that her RSD was due to service after filing her claim for service connection.  Furthermore, the Veteran's service treatment records indicate that she denied any lower extremity disability at separation of both of her periods of service and at her entrance into her second period of service, which is in direct conflict with the Veteran's post-service statements that her symptomatology continued since her in-service injury.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting her contemporaneous reports pertinent to a back disability.  In light of these contradictory statements, any current assertions as to experiencing  RSD since service, advanced in furtherance of the appeal, are deemed not credible.  

The Board notes that the Veteran is not alleging that her in-service ankle injury in her first period of service resulted in a disability that preexisted her second period of service and was aggravated beyond a natural progression.  The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such war service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  This does not apply to this Veteran since on her June 1975 Report of Medical Examination for Enlistment she found to be clinically normal for her lower extremities and it was stated that she had no did not have any disqualifying defects and there was no mention of her lower extremities during her second period of service.  Thus, she was presumed sound at the time of entrance, acceptance, and enrollment for her second period of service.  

Therefore, the Board finds that service connection for RSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for RSD.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for left lower extremity reflex sympathetic dystrophy is denied.



____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


